FILED
                           NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GUSTAVO C. ESTRADA,                              No. 15-17242

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00280-APG-
                                                 PAL
 v.

DOUGLAS GILLESPIE; et al.,                       MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Nevada state prisoner Gustavo C. Estrada appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Frost v. Agnos, 152 F.3d 1123, 1128 (9th Cir. 1998). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendant Munoz

because Estrada failed to raise a genuine dispute of material fact as to whether

defendant Munoz knew of and disregarded an excessive risk to Estrada’s safety.

See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

      The district court did not abuse its discretion by denying Estrada’s motion

for reconsideration because the evidence Estrada submitted was not newly

discovered. See Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208,

211-12 (9th Cir. 1987) (setting forth standard of review and noting that evidence is

not newly discovered if it could have been discovered earlier with reasonable

diligence).

      We do not consider matters not specifically and distinctly argued in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     15-17242